Exhibit SALE AND PURCHASE AGREEMENT REGARDING THE SALE AND PURCHASE OF PARTNERSHIP INTERESTS IN SAUERESSIG GMBH + CO. KG 25 FEBRUARY 2008 CONTENTS ClausePage 1. CORPORATE OWNERSHIP / STRUCTURE OF THE ACQUISITION 9 1.1 Particulars of the Company 9 1.2 Partnership Capital of the Company 9 1.3 Subsidiaries of the Company; Companies’ Shares 9 1.4 Minority Participations 10 1.5 Sellers’ Capital and Reserve Accounts 10 1.6 Sellers' Loans and Private Accounts 10 1.7 Signing Date; Effective Date 10 1.8 Other Definitions 10 2. SALE AND PURCHASE OF THE PARTNERSHIP INTERESTS; SALE AND PURCHASE OF THE SELLERS' LOANS AND PRIVATE ACCOUNTS 10 2.1 Sale and Purchase of the Partnership Interests; Rights to Profits 10 2.2 Sale and Purchase of the Sellers' Loans and Private Accounts 11 2.3 Separate Transfer Agreements 11 2.4 Approval of Shareholders 11 3. PURCHASE PRICE; SELLERS' LOANS AND PRIVATE ACCOUNTS PURCHASE PRICE; PRELIMINARY PURCHASE PRICE; PRELIMINARY SELLERS' LOANS AND PRIVATE ACCOUNTS PURCHASE PRICE; CONDITIONS OF PAYMENT 11 3.1 Purchase Price; Sellers' Loans and Private Accounts Purchase Price 11 3.2 Calculation of Purchase Price 12 3.3 Preliminary Purchase Price; Preliminary Sellers' Loans and Private Accounts Purchase Price; Due Date 12 3.4 Purchase Price Adjustment; Sellers' Loans and Private Accounts Purchase Price Adjustment; Due Date 13 3.5 Allocation of Purchase Price, of any Purchase Price Adjustment, of Sellers' Loans and Private Accounts Purchase Price and of any Sellers' Loans and Private Accounts Purchase Price Adjustment 14 3.6 Sellers' Accounts; Purchaser's Account 14 3.7 Interest 15 3.8 No Right to Set-Off 15 3.9 Bank Guaranty 16 3.10 Example Calculation 16 4. CONSOLIDATED FINANCIAL STATEMENTS 2007 16 4.1 Preparation and Audit of the Consolidated Financial Statements 2007 16 4.2 Review and Delivery of the Consolidated Financial Statements 2007 to the Purchaser 16 4.3 Objections of the Purchaser; Arbitration Proceedings 17 4.4 Costs of Auditing 17 5. CLOSING; CLOSING CONDITIONS 17 5.1 Closing Conditions; Closing Date 17 5.2 Closing Conditions 17 5.3 Obligations with Respect to the Closing Conditions 18 5.4 Consequences of Non-Satisfaction of the Closing Conditions; Right to Waive Closing Conditions 18 5.5 Actions on the Closing Date 19 6. SELLERS’ GUARANTEES 20 6.1 Form and Scope of Sellers’ Guarantees 20 6.2 Sellers’ Guarantees 20 6.3 No other Sellers’ Guarantees 26 6.4 Sellers’ Knowledge 27 7. REMEDIES FOR BREACH OF SELLERS' GUARANTEES 27 7.1 General/Recoverable Damages 27 7.2 Overall Scope of Sellers’ Liability pursuant to this Agreement 27 7.3 Threshold 28 7.4 Exclusion of Claims due to Purchaser’s Knowledge 28 7.5 Notification of Sellers; Procedure in Case of Third Party Claims 28 7.6 Mitigation 29 7.7 Limitation Periods 29 7.8 Exclusion of Further Remedies 29 8. TAXES 30 8.1 Definition of Tax 30 8.2 Tax Filings and Tax Payments until the Closing Date 30 8.3 Tax Indemnification 30 8.4 Tax Filings after the Closing Date 31 8.5 Tax Covenants 31 8.6 Indemnification Procedures 31 8.7 Tax Refunds 32 8.8 Limitation 32 9. PURCHASER’S GUARANTEES 33 9.1 Guarantees 33 9.2 Indemnification 33 10. COVENANTS 33 10.1 Merger Control Proceedings; Other Regulatory Requirements 33 10.2 Pre-Closing Covenants of the Sellers 34 10.3 Exoneration (Entlastung) of Seller 1 as Managing Director 34 10.4 Access to Financial Information 34 10.5 Insurance Coverage 35 10.6 Indemnification of the Sellers 35 10.7 Covenant not to Compete 35 10.8 Indemnification of the Company and/or the Purchaser 35 11. CONFIDENTIALITY / PRESS RELEASES 36 11.1 Confidentiality; Press Releases; Public Disclosure 36 11.2 Purchaser’s Confidentiality; Return of Documents 36 12. ASSIGNMENT OF RIGHTS AND UNDERTAKINGS 36 13. SELLERS' LIABILITY 37 14. ASSIGNEE AFFILIATE'S GUARANTOR 37 14.1 Guarantee 37 14.2 Indemnification 37 15. COSTS AND TAXES 37 15.1 Taxes 37 15.2 Costs 38 16. NOTICES 38 16.1 Form of Notice 38 16.2 Notices to Sellers; Notices of the Sellers 38 16.3 Notices to Purchaser 38 16.4 Notices to Assignee Affiliate's Guarantor 39 16.5 Change of Address 39 16.6 Copies to Advisors 39 17. MISCELLANEOUS 39 17.1 Governing Law 39 17.2 Arbitration 40 17.3 Business Day 40 17.4 Amendments, Supplementations 40 17.5 Language 40 17.6 Headings 40 17.7 Annexes 40 17.8 Definitions 40 17.9 Entire Agreement 41 17.10 Severability 41 SALE AND PURCHASE AGREEMENT by and among Mr.
